UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL JERROD DIXON, a/k/a G Thang,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:09-cr-00207-CMC-3)


Submitted:   September 3, 2010            Decided:   October 15, 2010


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    William Walter Wilkins, III, United
States Attorney, James Chris Leventis, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Dixon appeals his conviction and life sentence

following   a   guilty    plea   to   a       single    count    of    conspiracy    to

possess with intent to distribute and to distribute 5 kilograms

or more of cocaine and 50 grams or more of cocaine base in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2006).                         His

attorney has filed a brief in this court pursuant to Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious     issues    for    appeal,       but     questioning      whether     the

district court erred in enhancing Dixon’s sentence when Dixon

allegedly did not know he was pleading guilty to one of the

predicate   offenses,     and    whether       the     district   court    erred     in

enhancing Dixon’s sentence when two of his predicate offenses

“may have been consolidated” in state court.                    Dixon was notified

of his right to file a pro se supplemental brief, but has not

done so.

            Though counsel does not question the validity of the

guilty plea or the Fed. R. Crim. P. 11 hearing, we will, in the

Anders context, review the validity of the colloquy.                           Because

Dixon did not move in the district court to withdraw his guilty

plea, any error in the Rule 11 hearing is reviewed for plain

error.      United   States      v.   Martinez,         277     F.3d    517,    525-26

(4th Cir. 2002).         To   establish        plain    error,    he    “must     show:

(1) an error was made; (2) the error is plain; and (3) the error

                                          2
affects substantial rights.”              United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009) (reviewing unpreserved Rule 11

error).     “The decision to correct the error lies within [this

court’s] discretion, and [the court] exercise[s] that discretion

only if the error seriously affects the fairness, integrity or

public    reputation     of    judicial        proceedings.”          Id.    at     343

(internal quotation marks omitted).                  The defendant bears the

burden of showing plain error.

            Our review of the record leads us to conclude that the

district court conducted a thorough colloquy well within the

mandates of Rule 11.          The court ensured the plea was knowing,

voluntary,      and   supported     by    an   adequate    factual    basis.        We

accordingly affirm Dixon’s conviction.

            This      court    reviews         Dixon’s     sentence         under     a

deferential      abuse-of-discretion           standard.       Gall     v.    United

States, 552 U.S. 38, 51 (2007).                The first step in this review

requires the court to “ensure that the district court committed

no significant procedural error, such as improperly calculating

the Guidelines range.”         United States v. Osborne, 514 F.3d 377,

387     (4th Cir.)     (internal         quotation    marks,    citations           and

alterations omitted), cert. denied, 128 S. Ct. 2525 (2008).                         The

court    then    considers    the    substantive      reasonableness         of     the

sentence,       “tak[ing]     into       account     the    totality         of     the

circumstances.”        Gall, 552 U.S. at 51.             This court presumes on

                                           3
appeal that a sentence within a properly calculated Guideline

range is reasonable.            United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

               Counsel first questions whether Dixon’s South Carolina

conviction for possession of contraband in a jail should count

towards a 18 U.S.C. § 851 (2006) sentence enhancement.                                 Dixon

argued    in    district    court      that     he    did     not   voluntarily        plead

guilty    to    the    charge    and   he     never    appeared         before    a   judge.

Dixon    is    mounting     a   challenge       to     the    conviction’s         validity

pursuant to § 851(c).             Because the underlying conviction was

obtained in 1996 and the § 851 information was lodged in 2009,

his challenge is clearly precluded by the five-year statute of

limitations in § 851(e).

               Dixon    next     questions       whether          his    two     underlying

offenses should have been counted as a single offense for the

purposes of § 851 because they were “consolidated.”                              Though the

record reveals that he was sentenced for both offenses on the

same day, the offenses were clearly separate.                           The state treated

the     offenses       as   separate,         there        were     separate       charging

documents, and the charges stemmed from separate arrests.                                 We

agree with counsel that this argument is without merit.                                  We

conclude       that    Dixon’s     sentence          was     both       procedurally    and

substantively reasonable.



                                            4
            In accordance with Anders, we have reviewed the entire

record and found no meritorious claims for appeal.                         Accordingly,

we affirm the district court’s judgment.                         This court requires

that counsel inform his client, in writing, of his right to

petition   the    Supreme        Court   of       the   United    States   for    further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this    court      for   leave    to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was   served     on   the    client.          We    dispense     with   oral     argument

because the facts and legal contentions are adequately expressed

in the materials before the court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              5